Citation Nr: 1341752	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right great toe disability. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to a compensable disability evaluation for Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1968 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claim file.

The issues of entitlement to service connection for a right great toe disability, bilateral hearing loss, tinnitus, and erectile dysfunction are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to a compensable evaluation for Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a compensable evaluation for Hodgkin's lymphoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issue of entitlement to a compensable evaluation for Hodgkin's lymphoma.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


ORDER

The issue of entitlement to a compensable evaluation for Hodgkin's lymphoma is dismissed.

REMAND

In a rating decision in April 2009, the RO, in pertinent part, denied service connection for a right great toe disability, bilateral hearing loss, tinnitus, and erectile dysfunction.  Notice of this decision was sent to an incorrect address.  The Veteran was subsequently informed of the denial of these claims by his representative, and in December 2012 he submitted a notice of disagreement with the April 2009 rating decision.  Given that the Veteran was not properly informed of the April 2009 rating decision, the RO has accepted the notice of disagreement with respect to these issues as timely.

When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not yet issued a statement of the case, further procedural development is needed.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) regarding the issues of entitlement to service connection for a right great toe disability, bilateral hearing loss, tinnitus, and erectile dysfunction.  The issues should be certified to the Board only if a timely Form 9 substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


